In re Hartman-Walsh Painting Co.;— Plaintiffs); applying for supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW97 0957; Parish of East Baton Rouge, 19th Judicial District Court, Div. “I”, No. 393,314.
Granted. Pursuant to La.Code Civ.P. arts. 966 E and 1915 B, the trial court retains jurisdiction to adjudicate the remaining issues in the case while the appeal of the partial summary judgment on liability is pending. Based on the reasons given by the trial judge, his decision to proceed with the issue of damages was not an abuse of discretion. Accordingly, the judgment of the court of appeal is reversed and set aside and the judgment of the trial court is reinstated. Case remanded to the trial court for further proceedings.
LEMMON, J., not on panel.